This is an action by the Board of Commissioners of Howard County to secure the same relief as was sought in the case of State of Indiana on the relation of Ferdinand P. Van Der Veer vs. Orville O. Butcher, as Auditor of Howard County, Indiana, and ex officio Clerk of the Howard County Council of Howard County, Indiana, and Joseph C. Herron, decided this day by this *Page 711 
Court (Ante, p. ___.) We think there is much merit in appellee's contention that there is no such public interest involved in this proceeding as to justify this action being brought on the relation of the Board of Commissioners of Howard County. It is clear, however, that this case is controlled by the reasoning and result of the case of State of Indiana on the relation of VanDer Veer v. Butcher, supra, and on the authority of that case we hold that the trial court committed no error in sustaining the demurrer to relator's complaint. On motion of appellant the name of George W. Studebaker was substituted for the name of Orville O. Butcher, the said Studebaker having succeeded the said Butcher as Auditor of Howard County and ex officio clerk of the Howard County Council. Judgment affirmed.
Roll, J., not participating.